Exhibit 10.1

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request. 
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

[g280851kgi001.jpg]

 

Proposal for manufacture and supply of cGMP
Polyribonucleotide Duplex for Phase - I Clinical Trials

 

F.A.O.

 

Richard S. Dondero
Senesco Technologies, Inc
303 George St., Suite 420
New Brunswick, New Jersey 08901

 

 

 

Prepared by:

 

Kristy Bazaire
Commercial Development Manager

 

 

 

 

 

Charles J Shields
VP, Global Business Development
Avecia Biotechnology

 

 

 

Proposal Number:

 

SNT071608

 

 

 

Version Number:

 

4

 

 

 

Date:

 

September 4, 2008

 

1

--------------------------------------------------------------------------------


 

1.         REQUEST FOR PROPOSAL

 

Senesco Technologies, Inc (Senesco) requested Avecia to prepare a proposal for
the supply of 3g of material for Toxicology Studies and 15g of material for use
in Phase I Clinical Trials. A stability study of the siRNA active pharmaceutical
ingredient is also included in this proposal.

 

2.         BENEFITS AVECIA CAN BRING

 

·                  Extensive experience in oligonucleotide manufacture, >1000
sequences prepared >700 Man-years oligonucleotide technology and manufacturing
experience

·                  Available capacity: 100’s of kg

·                  Experienced in supply through all Phases of clinical trials

·                  Experienced in process validation for oligonucleotides

·                  Registered and FDA inspected USA facility (Milford, Mass)

·                  Experience in preparation of DMF’s, CMC’s and CTD’s

·                  Intimate knowledge and control of supply chain to ensure
quality and viral safety

·                  Expertise in process and analytical method development

·                  Industry leading track record of compliant supply

·                  Access – via our exclusive license – to optimum deprotection
technology for RNA production

 

3.         PROJECT SCOPE

 

3.1     Product Description:

 

PRODUCT:

 

RNA Duplex

 

 

 

DESCRIPTION:

 

Duplex of two 21mer single strand RNAs

 

 

 

SEQUENCE

 

***

SENESCO IS REQUESTED TO CONFIRM THE SEQUENCES ABOVE

 

3.2     Product Specifications

 

To be discussed and agreed after the limited development studies. For Senesco’s
reference, provisional specifications which reflect Avecia experience with other
siRNA compounds have been provided in Appendix A. These are for information
purposes only and should not be considered as agreed or appropriate for this
compound.

 

2

--------------------------------------------------------------------------------


 

3.3     Project Structure

 

Stage 1 Limited Development Studies and Supply of Toxicology Material

 

Define from Avecia experience the most appropriate operating conditions for
synthesis, cleavage, deprotection, purification, ultra-filtration of the RNA
single strands and for duplexation and lyophilization of the RNA duplex.

 

Carry out a limited number of small scale runs to confirm process suitability
specifically for the Senesco RNA duplex and refine process as necessary

 

Manufacture and supply *** grams of material for use in Toxicology studies.

 

This is expected to take 8 labor weeks and includes as a deliverable a process
description to support the GMP manufacturing campaign and CMC sections of IND
submission.

 

The material produced during the experimental runs will also be used to support
an analytical method suitability assessment. A limited forced degradation study
(base and thermal exposure) will be carried out to support stability testing.
The analytical method assessment and forced degradation study are each expected
to take 2 labor weeks, for at a total of four weeks.

 

Deliverable – Technical development reports to support cGMP manufacturing
campaign, analytical methods and data summary.

 

Stage 2 cGMP Manufacture and Supply of API

 

Manufacturing will be carried out at a 1 x 6 mmol synthesis scale for each
single strand, cleavage and deprotection and purification/UF followed by a 1 x 6
mmol duplexation. Manufacturing scale is expected to produce approximately *** g
of cGMP material.

 

During stage 2 Avecia will execute the following:

 

Prepare process instructions as appropriate for manufacture of a batch suitable
for use in Phase - I Clinical Trials.

 

Confirm suitability of analytical methods for raw materials, in-process and
final product analysis and equipment cleaning

 

Confirm specification for raw material, in-process and final product Safety,
Health and Environment assessment

 

Engineering Review

 

Agree primary packaging and labels and required aliquots

 

Manufacture single strand intermediates and subsequent duplexation

 

3

--------------------------------------------------------------------------------


 

Carry out product analysis and release

 

Deliverable – Sufficient material to satisfy requirement of testing and
regulatory retain (***), ICH stability study (***) and supply of *** cGMP API to
Senesco. QA reviewed Certificate of Analysis will also be provided.

 

Stage 3 Drug Substance ICH Derived Stability Study

 

Under the guidance of a customer approved protocol, Avecia will perform a
stability study as described below. Should Senesco wish to extend the -209C
study beyond *** months, sufficient material will be available to accommodate
two additional time points to be detailed in a separate proposal. It is expected
that this stability study will require approximately ***g of the material
produced from stage 2.

 

***

 

Deliverable – Avecia will supply Senesco with interim stability reports for each
intermediate pull point (*** and *** months) with a final stability report at
the conclusion of the study (*** months).

 

4.      PROJECT ASSUMPTIONS

 

The following assumptions are applicable to this proposal. Changes to these
conditions and/or the scope of the project may change the project timing and
cost. All changes will be executed using a mutually agreed change order.

 

 

 

Assumptions

Pricing

 

Prices are in US Dollar
Pricing includes raw materials

Reference Material

 

If available, Senesco will supply small quantities of reference material

Material Use

 

The material will be used for Toxicology Studies and Phase I Clinical Trials

Senesco will conduct appropriate Toxicology studies in advance of any use of
material in human clinical trials

Timelines

 

*** weeks for Tox material from project acceptance
*** months for GMP material from project acceptance
* Timelines dependant on Raw Material availability

API Analysis

 

Avecia will carry out product analysis and release

Development

 

Pricing assumes Avecia’s existing collection of processes for RNAi manufacture
and methods for RNAi analyses are suitable for use with this compound without
the requirement for substantial development.

Stability Study Cancellation

 

Senesco retains the option to cancel the stability study at their sole
discretion. Avecia will prorate the stability

 

4

--------------------------------------------------------------------------------


 

 

 

study accordingly and will include any outstanding storage fees incurred to
date.

Confidentiality

 

All confidential information will be managed in accordance with the executed
Mutual Confidentiality Agreement dated July 28, 2008

Intellectual Property

 

Nothing in this Agreement shall affect the ownership by either party of any
intellectual property or process owned by that party.

 

5.      PROJECT TIMELINES

 

A detailed project plan will be shared with Senesco Technologies upon
commencing.

 

6.      FACILITIES

 

Avecia will use its FDA inspected Manufacturing Facility at Milford,
Massachusetts USA

 

7.      COMPLIANCE

 

Material from Stage 1 will be non-GMP and will not be suitable for use in human
clinical trials.

 

Final API material from Stage 2 will be supplied to cGMP as interpreted by ICH
Harmonized Tripartite Guideline Q7, Good Manufacturing Practice Guide for Active
Pharmaceutical Ingredients.

 

Material is supplied under the strict understanding that Senesco Technologies
will conduct appropriate Toxicology studies to ensure material is safe for human
clinical trials before any human trials commence.

 

8.      FINANCIAL SUMMARY

 

Stage 1 Limited Development Studies and supply of *** grams duplex for
Toxicology Studies ***

 

Analytical method assessment and limited forced degradation ***

 

Stage 2 Manufacture and Supply of *** grams cGMP material, *** grams for
stability study and approximately *** grams for QC release and regulatory
retains ***.

 

Pricing assumes orders will be placed at the same time for Toxicology and P-I
material.

 

Pricing includes at no additional cost:

 

A copy of batch records

 

Reasonable assistance in regulatory submissions

 

BSE/TSE traceability documentation

 

5

--------------------------------------------------------------------------------


 

Access as required within project scope to analytical, technical and validation
expertise

 

Project management services

 

Stage 3 ICH Derived Stability Studies ***. Pricing assumes T0 testing is
conducted during lot release in stage 2.

 

9.      MILESTONE INVOICING

 

Project Milestone

 

Approximate Timing

 

Payment

 

Project Acceptance

 

August 2008

 

***

 

Start of cGMP Manufacture

 

***

 

***

 

Release of cGMP Batch

 

***

 

***

 

2009 Stability Activities

 

***

 

***

 

2010 Stability Activities

 

***

 

***

 

 

10.    EARLY TERMINATION

 

With acceptance of this proposal, Avecia is reserving equipment time and
resources in our manufacturing facility for Senesco. In the event that Senesco
terminates the project, as detailed within this proposal, a cancellation fee
will be applied. The structure of the fee will be:

 

·      If Senesco cancel the manufacture prior to 90 days before the planned
manufacturing start date, no cancellation fee will be applied.

·      If Senesco cancel the manufacture between 90 and 60 days before the
planned manufacturing start date 40% of the total project cost will be charged
as a cancellation fee, all payments to date will be credited towards this fee.

·      If Senesco cancel the manufacture between 60 and 30 days before the
planned manufacturing start date 60% of the total project cost will be charged
as a cancellation fee, all payments to date will be credited towards this fee.

·      If Senesco cancel the manufacture <30 days before the planned
manufacturing start date 80% of the total project cost will be charged as a
cancellation fee, all payments to date will be credited towards this fee.

 

6

--------------------------------------------------------------------------------


 

11.    PROPOSAL REVISION HISTORY

 

Proposal Version
Number

 

Date

 

Comments/Changes

 

Version 1

 

July 24, 2008

 

Original Version

 

Version 2

 

August 5, 2008

 

stage 1 deliverable to 3g GLP

 

Version 3

 

August 27, 2008

 

Amend stability study

 

Version 4

 

September 4, 2008

 

Correct name, add confidentiality and IP statement

 

 

12.    PROPOSAL ACCEPTANCE

 

Senesco and Avecia by signing below hereby accept the scope of Proposal
SNT071608 Version 4 and the terms and conditions contained herein.

 

/s/ Richard S. Dondero

 

Name: Richard S. Dondero

 

Title:

 

Senesco Technologies, Inc.

 

 

 

/s/ CJ Shields

 

Name: CJ Shields

 

Title: VP Global Business Development

 

Avecia Biotechnology, Inc.

 

 

13.    TERMS AND CONDITIONS

 

Avecia Biotechnology Inc standard terms and conditions are outlined below. These
terms would apply in the absence of a supply agreement. We would be happy to
discuss and agree a supply agreement at Senesco Technologies convenience.

 

This proposal is valid until September 19, 2008.

 

Avecia Biotechnology Inc standard terms and conditions are outlined below. These
terms would apply in the absence of a supply agreement. Terms of payment are
thirty (30) days net from the date of the invoice.

 

Prices:

 

This quotation is valid for thirty (30) days from the date issued and subject to
satisfactory credit check. Prices are quoted in US dollars.

 

 

 

Payment by Check:

 

Payment should be made to:
Avecia Biotechnology Inc.
125 Fortune Blvd.
Milford, MA 01757

 

7

--------------------------------------------------------------------------------


 

Payment by Wire Transfer:

 

Payment should be made to:
Citizens Bank
Acct #: ***
ABA Routing #: ***

 

GENERAL CONDITIONS

 

This document entitled “Proposal” once signed and authorized by the parties
becomes a legally binding Agreement. The terms and conditions for sale and
purchase of Product and Services under this Agreement are as follows:

 

1.   Miscellaneous The Agreement contains all the terms and conditions of sale
and purchase of the Product and Services listed within this Agreement. No
modification of any terms and condition, or of any aspect of the project scope,
shall be effected unless mutually agreed by the parties in writing. This
Agreement and performance hereunder shall be construed and governed by the laws
of Delaware.

 

2.   Term This Agreement shall take effect on the date of the final authorizing
signature and shall remain in effect until the later to occur of (i) completion
of all Services listed within this Agreement or (ii) 30 days following delivery
of the final shipment of Product.

 

3.   Shipments Product will be delivered EX WORKS AVECIA’s facilities at
Milford, Massachusetts. Title to and risk in the Product shall pass to CUSTOMER
at the earliest to occur of (i) the time at which the Product is placed at
CUSTOMER’s request in AVECIA storage or (ii) the time at which the Product is
delivered to CUSTOMER’s designated carrier at AVECIA’s facilities at Milford,
Massachusetts.

 

4.   Invoices and Payment AVECIA shall issue to CUSTOMER invoices for payment
for the Products and Services in accordance with the payment milestone schedule
within this Agreement. Within thirty (30) days following the receipt of each
invoice, absent a good faith dispute, CUSTOMER shall pay the invoice. AVECIA
reserves the right, among other remedies, to suspend further work or Product
deliveries in the event CUSTOMER fails to pay any invoice when same becomes due.
Unless otherwise stated in the project assumptions within this Agreement, the
invoice price for Product shall be calculated on the weight of the Product
discharged from the lyophilizer.

 

5.   Excuse of performance Neither party shall be subject to any liability for
delay in performance, or non performance, as a result of fire, flood, natural
catastrophe, strike, labor trouble, accident, riot, act of governmental
authority or compliance with government request, act of god, or other
contingencies and circumstances beyond its reasonable control interfering with
the manufacture or delivery of Product or Services covered by this Agreement or
with the supply of any raw materials or utilities used in connection therewith,
or in the event AVECIA suspends the operation of the facility because operation
thereof fails to comply with applicable governmental law, regulation, ordinance,
standard order or decree relating to pollution, ecology, occupational safety and

 

8

--------------------------------------------------------------------------------


 

health, or environmental matters. AVECIA may, during any period of shortage due
to any cause, prorate and allocate its supply of raw materials or resources, and
delivery of contractual commitments in such manner as may be deemed fair and
reasonable by AVECIA. In no event shall AVECIA be obligated to purchase Product
in the marketplace to satisfy its obligations hereunder.

 

6.   Taxes The prices quoted exclude any applicable sales, use, consumption,
value added or excise taxes duties, tariffs and other similar assessments which
may be imposed by any governmental authority an the sale to CUSTOMER (other than
with respect to any income, corporate or similar taxation on AVECIA); provided,
however, that the Parties shall cooperate and take any reasonable and proper
steps to reduce or eliminate taxes.

 

7.   Limited Warranty. AVECIA warrants title and that all Product sold hereunder
conforms to the agreed specifications and where appropriate cGMP requirements.
AVECIA MAKES NO OTHER REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR
IMPLIED, AS TO MERCHANTABILITY, FITNESS FOR PARTICULAR PURPOSE, OR ANY OTHER
MATTER WITH RESPECT TO THE PRODUCT OR SERVICES. Any suggestions made by AVECIA
concerning regulatory requirements, regulatory strategy, uses or applications of
Product reflect AVECIA’s opinion only, and AVECIA makes no warranty of results
to be obtained.

 

8.   Limitation of Liability. Within fifteen days after receipt of each shipment
of Product sold hereunder, CUSTOMER shall examine such Product for any damage,
defects or shortage. All claims, including claims for alleged damaged or
defective goods, shortage or non-deliverance of goods, negligence or any other
causes whatsoever, shall be deemed waived unless made in writing and received by
AVECIA within thirty days after CUSTOMER’s receipt of the Product. Failure of
CUSTOMER to give notice of any claims within the thirty (30) day period shall be
deemed an absolute and unconditional waiver of such claim. CUSTOMER’S EXCLUSIVE
REMEDY SHALL BE FOR DAMAGES AND AVECIA’S LIABILITY FOR ANY AND ALL LOSSES OR
DAMAGES RESULTING FROM ANY CAUSE WHATSOEVER, INCLUDING ALLEGED NEGLIGENCE, SHALL
IN NO EVENT EXCEED THE PURCHASE PRICE OF THE PRODUCT OR SERVICE IN RESPECT TO
WHICH THE CLAIM IS MADE. AVECIA shall not be liable for, and CUSTOMER assumes
responsibility for, all personal injury and property damage resulting from the
handling, possession, use or resale of the Product. In no event shall AVECIA be
liable for special, incidental, or consequential damages, whether CUSTOMER’s
claim is in contract, negligence, strict liability or otherwise.

 

9.   Intellectual Property CUSTOMER represents and warrants to AVECIA that
CUSTOMER has all necessary rights to have the Product made and that AVECIA’s
manufacture of Product for CUSTOMER will not infringe the intellectual property
or other rights of any third party. CUSTOMER shall indemnify and hold AVECIA
harmless from all liability, damages, costs and expenses relating to any claims
brought by third parties for infringement of any intellectual property rights
covering the Product manufactured to designs or specifications of CUSTOMER.
Nothing in this Agreement shall affect the ownership by either party of any
intellectual property or process owned by that party. Other than giving AVECIA
the right to manufacture the Product for the

 

9

--------------------------------------------------------------------------------


 

CUSTOMER, nothing in this Agreement shall give either party the right to use the
other party’s intellectual property. Intellectual property generated, developed,
discovered or invented in connection with work conducted under this Agreement by
the parties relating solely to the composition of the Product shall belong to
CUSTOMER. All other intellectual property generated, developed, discovered or
invented by the parties in connection with work conducted under this Agreement
shall belong to AVECIA.

 

10

--------------------------------------------------------------------------------